PER CURIAM:
This c laim w as s ubmitted f or de cisión b ased u pon t he allegations in t he Notice of Claim and respondent's Answer.
Claimant, an employee of the respondent State agency, seeks reimbursement in the amount of $487.29 for travel expenses incurred in her capacity as an employee for respondent. The documentation for the travel expenses was not processed for payment within the appropriate fiscal year; therefore, claimant has not been paid. In its Answer, respondent admits the validity of the claim as well as the amount, and states t hat t here w ere s ufficient f unds e xpired in t he appropriate f iscal ye ar f rom which the invoice could have been paid.
Accordingly, the Court makes an award to claimant in the amount of $487.29.
Award of $487.29.